internal_revenue_service number release date index number ---------------------- ----------------------------- --------------------------------------- ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-145623-04 date date legend partnership ---------------------- ------------------------------------------------------------ state date date a b dollar_figurec dear -------------------- ------------- ---------------------- ----------------------- ------------------------ ------------------------ ----------- this letter responds to your letter on behalf of partnership dated date requesting rulings under sec_704 and sec_704 of the internal_revenue_code facts the facts as represented by partnership are as follows partnership was newly formed under state law on date and operates under an agreement of limited_partnership dated date pursuant to a merger agreement dated as of date eight pre-existing partnerships consolidating partnerships were merged into partnership under sec_1_708-1 of the income_tax regulations prior to the merger the consolidating partnerships held royalty interests either directly or indirectly in oil_and_gas_properties cash and receivables the partners of each consolidating partnership were allocated shares of the tax bases of each of the royalty interests proportionate to their respective capital contributions as a result of the merger i the consolidating partnerships terminated ii the consolidating partnerships contributed all of their assets and liabilities to partnership in exchange for interests in partnership and iii the former partners of the consolidating partnerships received plr-145623-04 percentage interest sec_1 in partnership reflecting the relative values of the consolidating partnerships excluding the cash and receivables and of the interests of the former partners therein the partnership_agreement requires partnership to distribute the cash and receivables to the extent exceeding the accounts_payable of each separate consolidating partnership and dollar_figurec reimbursed to the general_partner for organizational and offering expenses to the former partners of each consolidating partnership all of the oil_and_gas_properties contributed in the merger are subject_to depletion most of the oil_and_gas_properties have fair market values in excess of their adjusted tax basis the partnership_agreement does not require additional capital contributions subsequent to the merger that would alter the partners’ percentage interests in partnership a separate capital_account will be maintained by partnership for each partner in accordance with the requirements of sec_1_704-1 of the regulations distributions in liquidation of partnership will be made to the partners pro_rata in accordance with their respective positive capital_account balances in the event any partner has a deficit capital_account balance following liquidation of its interest in partnership such partner will have no obligation to make any contribution to the capital of partnership and such deficit will not be considered a debt owed by the partner to the partnership or any other person for any purpose whatsoever partnership will adjust its capital accounts using simulated cost_depletion under sec_3_5 of the partnership_agreement simulated depletion with respect to each oil_and_gas property will be allocated to the capital accounts of the partners to whom a share of partnership’s tax basis in such oil or gas property has been allocated under sec_3_5 and sec_5 b i b simulated gain realized upon the sale or other taxable disposition of any oil or gas property will be allocated to each partner so that the capital_account balances of the partners become proportionate to their respective percentage interests any remaining simulated gain will be allocated in accordance with the partners’ percentage interests in partnership simulated loss will be allocated in proportion to the partners’ allocable shares of the adjusted tax basis or if applicable book_value of the property sec_5 generally provides that the profits and losses for each fiscal_year will be allocated to the capital accounts of the partners in accordance with their percentage interests any_tax credits available to partnership will be allocated to the capital accounts of the partners in accordance with their respective percentage interests the term percentage interests means with respect to the general_partner the general_partner percentage and with respect to the limited partners a limited partner’s share of the unitholder percentage the term general_partner percentage means a the term unitholder percentage means b plr-145623-04 sec_5 generally provides that a to the extent profits or losses from capital_transactions for any fiscal_year are properly accounted for for purposes of the partners’ capital accounts under sec_1_704-1 through the allocation of simulated gain or simulated loss such amounts will be allocated to the capital accounts of the partners as provided in sec_3_5 and b to the extent if any that profits or losses from capital_transactions for any fiscal_year are not subject_to sec_5 a such amounts will be allocated to the capital accounts of the partners in accordance with their respective percentage interests sec_5 a generally provides that not withstanding sec_5 and no losses losses from capital_transactions items thereof or other items in the nature of loss or other deduction shall be allocated to a partner to the extent that such allocation would cause such partner to have an adjusted capital_account deficit in the event any partner unexpectedly receives in any fiscal_year any adjustments allocations or distributions described in sec_1_704-1 sec_1_704-1 or sec_1_704-1 items of partnership income and gain for such year and if necessary subsequent years will be specially allocated to such partner in an amount and manner sufficient to eliminate to the extent required by the regulations any adjusted capital_account deficit created by such adjustments allocations or distributions as quickly as possible provided that an allocation pursuant to this sec_5 a will be made only if and to the extent that a partner would have an adjusted capital_account deficit after all other allocations to the partners’ capital accounts provided for in this article v have been tentatively made as if sec_5 a were not in the agreement sec_5 a is intended to comply with and implement the alternate_test for economic_effect and the preceding sentence is intended to operate as a qualified_income_offset as set forth in sec_1_704-1 for federal_income_tax purposes under sec_5 a i the adjusted tax basis of each oil_and_gas property will be allocated among only those partners who were partners of the consolidating partnership which transferred such property to the partnership in the same manner in which such tax basis was allocated among the partners of such consolidating partnership for the final taxable_year preceding the merger sec_5 b i generally provides that upon the sale or other taxable disposition of any oil or gas property on which simulated depletion was computed the total amount_realized that represents a recovery_of simulated adjusted tax basis will be allocated to the partners in the same proportion as the aggregate adjusted_basis of such property was allocated to such partners any additional_amount realized will be allocated to each partner so that the capital_account balances become proportionate to the partners’ percentage interests in partnership and thereafter in accordance with their respective percentage interests partnership has requested rulings that the allocations described in sec_5 and have economic_effect under sec_704 and the allocations described in sec_5 a i and b i constitute a reasonable method for making allocations under sec_704 plr-145623-04 allocations under sec_704 under sec_704 and sec_1_704-1 allocations of a partnership’s items of income gain loss deduction or credit provided for in a partnership_agreement are respected if the allocations have substantial economic_effect sec_1_704-1 sets forth a two part test to determine whether an allocation has substantial economic_effect first the allocation must have economic_effect second the economic_effect of the allocation must be substantial allocations that do not have substantial economic_effect are reallocated among the partners in accordance with their interests in the partnership sec_1_704-1 provides that for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners this means that in the event there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive the economic benefit or bear the economic burden sec_1_704-1 provides that an allocation of income gain loss or deduction to a partner will have economic_effect if throughout the full term of the partnership the partnership_agreement provides that the partnership will maintain a capital_account for each partner under the rules of sec_1_704-1 the partnership will liquidate according to positive capital_account balances and the partners are unconditionally obligated to restore any deficit balances in their capital accounts following the liquidation of the partnership or of the partner’s interest in the partnership sec_1_704-1 provides an alternate_test for economic_effect this test applies if the partnership_agreement meets requirements and of the economic_effect test described in sec_1_704-1 but fails to meet requirement of that test under this alternate_test if the partnership_agreement contains a qualified_income_offset an allocation will be considered to have economic_effect to the extent that the allocation does not cause or increase a deficit capital_account for any partner in excess of any limited_deficit_restoration_obligation of that partner as of the end of the partnership taxable_year to which the allocation relates in determining the extent to which the previous sentence is satisfied a partner’s capital_account shall also be reduced for various items provided for in sec_1_704-1 and the partnership_agreement contains a qualified_income_offset if and only if it provides that a partner who unexpectedly receives an adjustment allocation or distribution described in paragraphs or specified above will be allocated items of income and gain consisting of a pro_rata portion of each item of partnership income including gross_income and gain for such year in an amount and manner sufficient to eliminate such deficit balance as quickly as possible sec_1_704-1 provides that the partners’ capital accounts will be considered to be determined and maintained in accordance with the rules of paragraph plr-145623-04 b iv if and only if each partner’s capital_account is increased by the amount of money contributed by him to the partnership the fair_market_value of property contributed by him to the partnership net of liabilities secured_by such contributed_property that the partnership is considered to assume or take subject_to under sec_752 and allocations to him of partnership income and gain or items thereof including income and gain exempt from tax and income and gain described in paragraph b iv g but excluding income and gain described in paragraph b i and decreased by the amount of money distributed to him by the partnership the fair_market_value of property distributed to him by the partnership net of liabilities secured_by such distributed property that such partner is considered to assume or take subject_to under section sec_752 allocations to him of expenditures of the partnership described in sec_705 and allocations of partnership loss and deduction or item thereof including loss and deduction described in paragraph b iv g but excluding items described in above and loss or deduction described in paragraphs b i or b iii and is otherwise adjusted in accordance with the additional rules set forth in paragraph b iv sec_1_704-1 provides that where property is reflected on the books of the partnership at a book_value that differs from the adjusted_basis of the property the partners’ capital accounts must be adjusted to reflect depreciation depletion amortization and gain_or_loss as computed for book purposes sec_1_704-1 provides that if an item of partnership property that is subject_to depreciation depletion or amortization is properly reflected on the books of the partnership at a book_value that differs from the adjusted tax basis of such property the partnership must reduce the partners’ capital accounts in the aggregate by the amount of depreciation depletion or amortization that bears the same relationship to the book_value of the property as the partnership’s total amount of tax depreciation depletion or amortization from the property bears to the adjusted tax basis of the property sec_613a provides that in the case of a partnership the depletion_allowance is computed separately by the partners and not by the partnership instead the partnership allocates each partner its proportionate share of the adjusted_basis of each partnership oil or gas property a partner’s proportionate share of the adjusted_basis of partnership property is determined in accordance with its interests in partnership capital or income and in the case of property contributed to the partnership by a partner sec_704 relating to contributed_property applies in determining a partner’s share of the adjusted_basis notwithstanding the fact that sec_613a requires each partner to compute its depletion_allowance separately sec_1_704-1 contains rules that require partnerships to make adjustments to the partners’ capital accounts to simulate depletion from oil_and_gas_properties and for gain_or_loss from the disposition of those properties partnerships are required to reduce their partners’ capital accounts by the partners’ plr-145623-04 shares of the partnership’s simulated depletion_allowance the partnership may compute its simulated depletion_allowance under either the cost_depletion method or the percentage_depletion method but it must use the same method for all years during which the partnership holds the oil_and_gas property the partners share in the partnership’s simulated depletion_allowance from oil_and_gas property in the same proportion as they share in the property’s adjusted_basis sec_1_704-1 also provides that upon the taxable disposition of the oil_and_gas property the partnership must increase its partners’ capital accounts by their shares of the simulated gain from the property or decrease the partners’ capital accounts by their shares of the simulated loss from the property the partnership computes its simulated gain_or_loss by subtracting its simulated adjusted_basis from the amount_realized on the disposition the partners share in the simulated gain in the same proportions as they share in the portion of the amount_realized from the disposition that exceeds the partnership’s adjusted_basis the partners share in the partnership’s simulated loss in the same proportions as they share in the amount_realized from the disposition that represents recovery_of the partnership’s simulated adjusted_basis sec_1_704-1 provides that to the extent not governed by sec_704 the partners’ allocable shares of the amount_realized upon the partnership’s taxable disposition of an oil or gas property are determined as follows the portion of the total amount_realized representing recovery_of the partnership’s simulated adjusted tax basis in the property is allocated to the partners in the same proportion as the aggregate adjusted tax basis of the property was allocated any excess_amount realized is allocated according to the partnership_agreement provided that the allocation does not give rise to capital_account adjustments the economic_effect of which is insubstantial and all other allocations and capital_account adjustments under the partnership_agreement are recognized under sec_1_704-1 sec_1_704-1 provides that for purposes of maintaining the partners’ capital accounts if an oil or gas property of the partnership is sec_704 property simulated depletion and simulated gain_or_loss from the disposition of the property is calculated using the property’s book basis rather than its adjusted tax basis based on the partnership_agreement and the representations made we conclude that the partnership allocation provisions provided for in the partnership_agreement meet the requirements for economic_effect set forth in sec_1_704-1 provided that the allocation does not cause or increase a deficit balance in any partners’ capital_account in excess of any limited_deficit_restoration_obligation of that partner as of the end of the partnership taxable_year to which the allocation relates no opinion is expressed or implied regarding whether partnership_allocations will satisfy the requirements for substantiality provided in sec_1_704-1 plr-145623-04 allocations under sec_704 sec_704 requires partnerships to allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution sec_1_704-3 provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to pre-contribution gain_or_loss in order to do so sec_1_704-3 requires that sec_704 allocations be made using any reasonable method consistent with that purpose sec_1_704-3 describes three methods of making sec_704 allocations that are generally reasonable other methods may also be reasonable under appropriate circumstances sec_1_704-1 provides that sec_704 generally applies on a property by property basis sec_1_704-3 however provides that the commissioner may permit sec_704 to be applied on an aggregate method in appropriate cases under sec_5 of the partnership_agreement the adjusted tax basis is allocated among only those partners who were partners of the consolidating partnership which transferred such property to the partnership in the same manner in which such tax basis was allocated among the partners of such consolidating partnership for the final taxable_year preceding the merger the amount_realized for an oil_and_gas property will be allocated as provided in sec_1_704-1 similarly under sec_3_5 simulated depletion will be allocated to the capital accounts of the partners to whom a share of partnership’s tax basis in such oil or gas property has been allocated under sec_3_5 and sec_5 b i b simulated gain realized upon the sale or other taxable disposition of any oil or gas property will be allocated to each partner so that the capital_account balances of the partners become proportionate to their respective percentage interests any remaining simulated gain will be allocated in accordance with the partners’ percentage interests in partnership simulated loss will be allocated in proportion to the partners’ allocable shares of the adjusted tax basis or if applicable book_value of the property because i the money and receivables contributed to partnership were subsequently distributed to the former partners of the consolidating partnerships and were not taken into account in determining the former partners’ percentage interests in partnership ii the agreement does not provide for capital contributions subsequent to the merger that would alter the partners’ percentage interests in partnership iii each oil_and_gas property acquired by partnership in the merger is subject_to depletion iv the number of oil_and_gas_properties acquired in the merger is large and the value of each property is small in proportion to the total value of the assets acquired v partnership lacks any intent to dispose_of partnership assets other than in the ordinary course of its investment activities and vi each partner’s interest in partnership is determined with respect to the relative values of the consolidating partnerships plr-145623-04 excluding the cash and receivables and of the interests of the former partners in each consolidating partnership we have concluded that the allocations in sec_5 of the agreement prevent the shifting of tax consequences among partners with respect to pre-contribution gain_or_loss accordingly this method of making sec_704 allocations constitutes an acceptable method in this instance based on the facts submitted and the representations made we hold that the allocation provisions in sec_5 and satisfy the economic_effect requirements under sec_704 and the allocation provisions in sec_5 a i and b i constitute an acceptable method for making sec_704 allocations in this instance except as specifically ruled on above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s david r haglund david r haglund senior technical reviewer branch office of associate chief_counsel passthroughs and special industries
